161 S.E.2d 622 (1968)
1 N.C. App. 409
STATE of North Carolina
v.
Platt Walker HENRY.
No. 68SC94.
Court of Appeals of North Carolina.
June 12, 1968.
T. W. Bruton, Atty. Gen., by Harry W. McGalliard, Deputy Atty. Gen., for the State.
E. A. Hightower, Wadesboro, for defendant appellant.
BRITT, Judge.
Article 5 of Chapter 7A of the General Statutes deals with jurisdiction of the Court of Appeals. Pertinent portions of G.S. § 7A-27 are as follows:
"Appeals of right from the courts of the trial divisions.* * *
"(b) From any final judgment of a superior court, other than one described in subsection (a) of this section or one entered in a post-conviction hearing under article 22 of chapter 15, including any final judgment entered upon review of a decision of an administrative agency, appeal lies of right to the Court of Appeals." (Emphasis added.)
Subsection (d) permits appeals from certain interlocutory orders in civil actions or proceedings, but there is no provision for an appeal as a matter of right from interlocutory orders in criminal actions.
In his oral argument, defense counsel indicated that State v. Moore, 258 N.C. 300, 128 S.E.2d 563, was his authority for appealing. State v. Moore is distinguishable for the reason that it was before the Supreme Court pursuant to petition for certiorari, and the further reason that it was decided prior to the enactment of G.S. § 7A-27 by the 1967 General Assembly.
This Court ex mero motu holds that an appeal in this case was premature and should be dismissed.
Appeal dismissed.
CAMPBELL and MORRIS, JJ., concur.